department of the treasury internal_revenue_service attn mandatory review mc dal commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org name of organization address address of organization year xx org address date date uil employee identification_number num person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you where held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the tax payer advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file the form_1120 u s_corporation income_tax return for the years ended 20xx through 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally - correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations schedule number or exhibit form 886-a rev date name of taxpayer org year period ended 20xx12 20xx12 tax identification_number num explanations of items legend org name of organization num ein number of organization state name of state date xx issue whether org revenue code facts will continue to qualify as an exempt social_club under c of the internal was granted exemption in 19xx as an organization described under sec_501 of the org the internal_revenue_code the articles of incorporation state its purpose is to encourage social and athletic activities among members and to participate in social and athletic affairs of state during the examination the organization’s treasurer indicated that the main activity of the organization was the operation of a restaurant and the rental of its banquet hall to it sec_59 members treasurer also stated that in addition to the restaurant and hall rental activities the organization also hosts dinner events for easter mother’s day father’s day thanksgiving and a new years gala it was also disclosed that the restaurant is open for members wednesday through saturday from 5pm to 30pm and sunday from 30pm to 7pm teasurer indicated that members gain entrance based on their issued identification cards however since the officers are acquainted with all the members they do not need to show it upon entrance it was further indicated that the organization lets other not-for-profit clubs utilize their banquet halls for parties and events during the tax_year ending december 20xx the club allowed use of their facilities for the festival by the east coast museum and for another festival by the dancers of state see exhibit through the club also provides food and drinks as part of the rental agreement revenue from admission for these events is split between the sponsoring_organization and the club revenue collected from these events is used to cover the costs of food beverages and hall rental these events are also posted on the website of the sponsoring organizations opening the events to members of that club and to the general_public further internet research conducted indicates that these events have taken place at the org since 20xx and continue to present supporting documentation was requested in order to determine that the organization was maintaining proper records to distinguish between member and non-member income for the dollar_figure reported as gross revenue on the form_990 for the tax_year ending december 20xx the organization did not have any receipts or daily cash register tapes for restaurant sales they did not maintain any records to distinguish between member and non-member patrons at the restaurant there were no invoices to support expenditures made with cash or by check there were no hall rental agreements and there were no books of account for income or expenditures the only information available for review were cancelled checks bank statements news letters flyers and minutes of meetings form 886-a catalog number 20810w page _1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org year period ended 20xx12 20xx12 tax identification_number num explanations of items the flyer that was available for review advertised for restaurant party services see exhibit the flyer provided the name and address of the organization the name of the manager and listed the buffet and dinner selections thirteen hot buffet selections and ten cold dishes are listed on the flyer dinner included soup and drinks with eleven meal selections the flyer stated that buffet and dinner prices are available upon request and the same applies to liquor prices it also stated that taxes and gratuities will be added to the total bill the flyer did not include a statement that this establishment was for members only the examination was then expanded to include the tax_year ending december 20xx again the same activities were conducted as in the prior year the organization operated a restaurant and rented out their hall to their now members they also hosted another museum event and events with the dancers of state see exhibit through again revenue from admission was split between the sponsoring organizations and the club the gross revenue reported on the form_990 for the tax_year ending december although the organization did have the daily cash register tapes to substantiate the sales at the restaurant they did not account or keep record of member and non-member sales the cash receipt tapes only documented the number of guests the cost of the meal beverages liquor and sales_tax attached to the tape if available was an invoice for any expenses related to the restaurant that was paid in cash the club still did not maintain hall rental agreements and all invoices for expenditures incurred that were paid_by check was dollar_figure in addition research conducted on the internet displayed reviews by patrons who appear not to be members eating at the restaurant one review dated october 20xx and posted on club com described the club and described the food being served for that evening the review also suggested calling in advance in case there was an event going on see exhibit another review dated april 20xx and posted on another com indicated that the restaurant was open to the public and that the food was great and reasonably priced see exhibit the author interviewed the manager of the club manager discussed her history with the club and the types of food served the author also noted how many patrons were dining in the club that day there was no mention in the article that the club was open to members only see exhibit another news article in the news dated march 20xx described the food served at the restaurant and included comments from various patrons there was no mention in the article that the club was open to members only see exhibit a third article in the paper dated february 20xx referenced the org as a public restaurant see exhibit in a news article entitled cook dated may 20xx from www law internal_revenue_code sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page _2 schedule number or exhibit form 886-a rev january explanations of items name of taxpayer org year period ended 20xx12 20xx12 tax identification_number num private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption public law amended sec_501 to reflect a twofold change under sec_501 first it makes it clear that a social_club may receive some investment_income without losing its exempt status second it permits a higher level of income from nonmember use of club facilities than was previously allowed in addition public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admissions membership fees dues assessments investment_income and normal recurring capital_gains on investments but excluding initiation fees and capital contributions public law also states that it is intended that social clubs be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of the social club’s facilities or services by the general_public thus a social_club may receive investment_income up to the full percent amount of gross_receipts if a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the percent formula that is unusual income is not to be included in the gross_receipts of the club revproc_71_17 1971_1_cb_683 provides that a social clubs must maintain specific records as to the use of its facilities in order to substantiate a host guest relationship for determining member versus non-member usage failure to maintain such records may result in all income derived from such usage to be deemed from non-member sources and threaten continued exempt status revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the general_public this does not mean that any dealings with non-members will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club’s exempt purposes such dealings with the general_public and the receipt of income there from does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_60_324 1960_2_cb_173 concluded that a club making its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes accordingly it is held that the club form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org year period ended 20xx12 20xx12 tax identification_number num explanations of items no longer qualifies for exemption from federal_income_tax under sec_501 of the code taxpayer’s position the taxpayer’s position is not yet known government’s position it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code be revoked for failing to maintain records to substantiate between member and non-member income and by making its restaurant available to the general_public as indicated in revproc_71_17 your organization must maintain records to substantiate events where non-members were permitted to attend or participate in the activities of your organization during the examination your organization was unable to provide records to distinguish member from non- member usage of your restaurant facility for the years under examination you did not keep any records which included the date of the transactions the total number in the party the number of non-members in the party the total charges the charges attributable to non-members and charges paid_by non-members if a member was reimbursed for charges paid_by non-members your organization was required to maintain a written_statement by that member therefore it can not be determined if your organization was within the non-member income limitation as described above in public law since we can not determine whether your income for the tax years ending december 20xx and 20xx were in fact from members all income will be treated as non-member income sec_1 c - b of the income_tax regulations states in part that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of club facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes during the years under examination your organization allowed other not-for-profit_organizations to utilize your club facilities these other not-for-profit_organizations posted these events on their website opening up the event to their members and the general_public reviews of your restaurant were found on the internet and newspaper articles indicating that your facilities were being utilized by the general_public these reviews did not state the patronage was limited to members one review indicated the club was open to the general_public similar to the sec_1 c - b above your facilities are open to the general_public and your organization solicits public patronage by advertising this is prima facie evidence that your organization is not organized and operated exclusively for pleasure recreation and other non-profitable purposes conclusion accordingly we propose to revoke your exempt status under internal_revenue_code sec_501 effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
